Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

 EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In the last line of each of claims 1 & 17, “sounds waves” has been replaced with --sound waves--.
In Claim 6, “sounds waves” has been replaced with --sound waves--.
  
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose or teach the claimed plant pod detection system, specifically requiring a resonator triggered when a plant pod is positioned in one of a plurality of apertures in a gardening appliance to generate sound waves having a unique sound signature, and a controller communicatively coupled to a detection device, cooperating to measure the sound waves produced and determine either a location of the plant pod or type of the plant pod. 
Sound or vibration sensors are known in the art; however, they are mainly used for identifying the environmental needs of the plant, and do not result in an emitted and detected sound. Exemplary prior art references are US 20160202679, US 20170269016, US 20180359968, US 20180359955, & US 20190313589.
Each prior art reference to US 20020170229, US 20110288689, US 20200271625, & US 20200408719 discusses applying a sound/vibrating signal to diagnose the wellbeing of a plant structure. There appears to be no reason, for example, to provide these resonators about an aperture receiving the plant pod to meet the current claim language.
Tagging systems are also well-known (note US 7403855, US 20090042180, US 20090231101, US 20100115830, & US 9756774); however, merely including a tracking system within a typical growing cabinet would not meet the claimed aspect of resonators producing a sound that is detected and processed, for example.
KR 20210011725 discloses a buzzer or speaker for outputting a sound when a pod is recognized by the recognition unit; however, the disclosure is silent to using this signal to determine a type or location of the plant pod. ‘725 is also silent to resonators providing a unique signal output.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
This statement is not intended to necessarily state all the reasons for allowance of all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP § 1302.14).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Morgan T. Barlow whose telephone number is (571)272-8141. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.T.B./Examiner, Art Unit 3643                                                                                                                                                                                                        


/DAVID J PARSLEY/Primary Examiner, Art Unit 3643